               Case 20-11558-KBO              Doc 1331        Filed 12/10/20        Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

IN RE:                           )                           In Proceedings under Chapter 11
                                 )
24 HOUR FITNESS WORLDWIDE, INC., )                           Case No. 20-11558 (KBO)
et al., 1                        )
                                 )                           (Jointly Administered)
                Debtors.         )

                  NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for Vantage

Construction Co. d/b/a Vanstar Construction Co. in the above-captioned bankruptcy cases

pursuant to Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure and the

Sections 102(1), 342, and 1109(b) of the Bankruptcy Code and request that copies of all notices

and pleadings required to be, or that otherwise are, given or served in these cases be given and

served upon the law firm of Jenkins & Kling, P.C. as indicated below:

                                     Katherine I. McLaughlin, Esq.
                                     JENKINS & KLING, P.C.
                                     150 North Meramec Avenue, Ste. 400
                                     St. Louis, Missouri 63105
                                     Telephone: (314) 721-2525
                                     Facsimile: (314) 721-5525
                                     kmclaughlin@jenkinskling.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the rules specified above, but also includes, without limitation,

all orders and notices of any application, motion, petition, pleading, request, complaint or

demand, whether formal or informal, whether written or oral and whether transmitted or

conveyed by mail, e-mail, delivery, telephone, telegraph, telex or otherwise: (1) which affect or
1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are 24 Hour Holdings II LLC; 24 Hour Fitness Worldwide, Inc. (5690); 24 Hour Fitness
United States, Inc. (8376); 24 Hour Fitness USA, Inc. (9899); 24 Hour Fitness Holdings LLC (8902); 24 San
Francisco LLC (3542); 24 New York LLC (7033); 24 Denver LLC (6644); RS FIT Holdings LLC (3064); RS
FITCA LLC (7007); and RS FIT NW LLC (9372). The Debtors’ corporate headquarters and service address is
12647 Alcosta Blvd., Suite 500, San Ramon, CA 94583.

                                                        1
             Case 20-11558-KBO          Doc 1331      Filed 12/10/20     Page 2 of 3




seek to affect in any way, any Creditor rights or interests, with respect to (a) the Debtor, (b)

property or proceeds thereof in which the Debtor may claim an interest, or (c) property or

proceeds thereof in the possession, custody or control of Creditor which the Debtor may seek to

use; or (2) which require or seek to require any act, delivery of any property, payment or other

conduct by Creditor.

       PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

Notice and any subsequent appearance, pleading, claim, or suit is not intended nor shall be

deemed to waive either Creditor’s: (I) right to have final orders in non-core matters entered only

after de novo review by a district court judge; (ii) right to trial by jury in any proceedings so

triable herein or in any case, controversy or proceeding related hereby; (iii) right to have the

reference withdrawn by the United States District Court in any matter subject to mandatory or

discretionary withdrawal; or (iv) other rights, claims, actions, defenses, setoffs or recoupments to

which Creditor is or may be entitled to under agreements, in law or equity, all of which rights,

claims, actions, defenses, setoffs, and recoupments expressly are hereby reserved.

Dated: December 10, 2020                             Respectfully submitted,

                                                     JENKINS & KLING, P.C.

                                                     By: /s/ Katherine I. McLaughlin
                                                        Katherine I, McLaughlin, #69734MO
                                                        150 North Meramec Avenue, Ste. 400
                                                        St. Louis, Missouri 63105
                                                        Telephone: (314) 721-2525
                                                        Facsimile: (314) 721-5525
                                                        kmclaughlin@jenkinskling.com

                                                     Attorneys for Vantage Construction Co.
                                                     d/b/a Vanstar Construction Co.




                                                 2
            Case 20-11558-KBO        Doc 1331     Filed 12/10/20    Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies certify that on the 10th day of December, 2020, a true

and correct copy of the foregoing Notice of Appearance and Request for Service of Papers

(Vantage Construction Co. d/b/a Vanstar Construction Co.) was electronically served on counsel

for the Debtors and all registered ECF users who have appeared in these cases to date through

the ECF noticing system.




                                                  /s/ Katherine I. McLaughlin
                                                      Katherine I. McLaughlin




                                              3
